Clarke, Presiding Justice,
dissenting.
I am unable to agree with the majority because I do not believe the very general grant of authority in the local act relied upon by the majority overcomes the more specific limitations in the Constitution.
The foundation for compensation of county officers is constitutional and reads thusly: “Minimum compensation for county officers may be established by the General Assembly by general law. Such minimum compensation may be supplemented by local law or, if such authority is delegated by local law, by the action of the county governing authority.” Art. IX, Sec. I, Par. III. The framework built upon this constitutional foundation is the general law which prescribes minimum compensation for county officers. Plainly, the General Assembly had the right to enact such a statute under the Constitution. The General Assembly also has the right to supplement the minimum compensation by local law but nothing in the record of this case indicates that this has been done. The question before us here is the power of this county governing authority to supplement the compensation. The Constitution says it may do so if such authority is delegated by local law. The holding of the majority interprets the grant of power relative to county matters as sufficient delegation. I do not think this general grant overcomes the specific limitations. We have held that where there is a reasonable doubt regarding the existence of a delegated power, it should be resolved in the negative. Beazley v. DeKalb County, 210 Ga. 41 (77 SE2d 740) (1953). I would adhere to this rule and therefore I must dissent.
*499Decided November 13, 1986
Reconsideration denied December 2, 1986.
R. Dale Perry, Hudson & Montgomery, James E. Hudson, for appellants.
B. Lane Fitzpatrick, for appellees.
Barnes, Browning, Tanksley & Casurella, Roy E. Barnes, amicus curiae.
I am authorized to state that Justice Gregory joins in this dissent.